Citation Nr: 1538196	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  12-33 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  The Board Hearing Transcript (Tr.) is associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran filed a claim of entitlement to service connection for anxiety and depression, but the evidence also shows that he has been given diagnoses of schizophrenia, schizoaffective disorder, and auditory hallucinations.  In light of Clemons, the issue has been recharacterized as reflected on the title page.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


REMAND

At the October 2014 Board hearing, the Veteran stated that he went to the VA hospital in Jackson, Mississippi once within a year after separation from service, which he claims relates to treatment he received for psychiatric symptoms.  Board Hearing Tr. 6-7.  It does not appear that an attempt has yet been made to obtain these records (the earliest records in the file are from 1995).  Additionally, the record indicates that the Veteran currently receives treatment at the Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina.  The most recent treatment records in the claims file were obtained in April 2015.  To ensure a complete record on appeal, the Board instructs that all VA treatment records from April 2015 to the present be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the G.V. (Sonny) Montgomery VA Medical Center in Jackson, Mississippi any treatment records of the Veteran since February 1985.  Additionally, obtain from the Wm. Jennings Bryan Dorn VA Medical Center in Columbia, South Carolina all outstanding, pertinent records of treatment of the Veteran from April 2015 to the present.

All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After undertaking any other development necessary, readjudicate the issue.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Then, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

